NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 17/523,440 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on November 10, 2021 and claims priority to provisional application 63/111,744 November 10, 2020.
Claims 1-20 are pending and all are rejected. Claims 1, 15, 18 and 20 are independent claims.
Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 15-19 are rejected as being indefinite, specifically regarding the recitation of “accommodate the method of claim 1.” As the meaning of what “accommodate” would mean to determine the proper metes and bounds of the claim scope. This may be a scrivener’s error and perhaps “performing” is the more proper word that was mean to be used. For purposes of examination, they are considered as dependent claims of claim 1. Correction and clarification is required.
Claims 15-17 are rejected as being indefinite, due to the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claim. Specifically, Claim 15 recites in part “a second region that indicates a plurality of second active areas that indicate the content of the plurality of slots in the respective loop …” There is a “respective loop” recited in the limitation immediately preceding, which appears to suggest that each display has a loop. Assuming this is the proper interpretation of this claim element, then it is unclear as to which second active areas are meant to indicate which of the loops and their respective display. The related independent claim 1 recites that content a slide for each slot may be all identical (“content of a slide for each slot in the loop.”) 

Claims 18-19 are rejected as being indefinite, also due to the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claim. Specifically, Claim 18 recites in part “a second region that indicates a first time range over which the loop is being ouput on display” and, immediately following in language, “wherein one or more second active areas are positioned with the second region.” Examiner is unclear as to how a displayed region can indicate a time range and then other display “areas” may be positioned in a “time range.”
No prior art rejection is made to Claims 15-19. See MPEP 2173.06(II) (“As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”). 
Applicant’s is invited to interview with Examiner to discuss this claim.

Claim Rejections – 35 USC § 101 
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-19 are rejected under 35 U.S.C. § 101 as the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter. Specifically, independent Claims 15 and 18 recite in part, “A graphical user interface to accommodate the method of claim 1…” A “graphical user interface” is a displayed rendering for the user to manipulate and interact with and may be considered to be software, which is not an patent eligible subsect matter.
The dependent claims do not appear to recite any additional limitations or features that would overcome the non-statutory subject matter determination.
Accordingly, the claims are rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Mongeau et al. (“Mongeau”), United States Patent Application Publication 2010/0122172, published on May 13, 2010.

As to Claim 1, Mongeau teaches: A method comprising: 
receiving, on a processor, first data that indicates a characteristic of a loop including a plurality of slots (Mongeau: pars. 0005-06, a duration of loop of a maximum length (i.e. a characteristic) of media content items may be specified; par. 0014, a display driver (i.e. processor) interfaces with computers); 
receiving, on the processor, second data that indicates content of a slide for each slot in the loop (Mongeau: par. 0025, a campaign of content may be specified for the loop in accordance with the loop policy; and 
outputting, on a display, the loop including the content of the slide for each slot in the loop (Mongeau: par. 0030, the displays output the campaign).

As to Claim 20, it is rejected for similar reasons as Claim 1. Mongeau further teaches a processor (Mongeau: par. 0014, a computer, driver), a display (Mongeau: par. 0030, display [10]) and a memory (Mongeau: par. 0021).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 2 and 14 are rejected under 35 USC. § 103 as being unpatentable over Mongeau et al. (“Mongeau”), United States Patent Application Publication 2010/0122172, published on May 13, 2010 in view of Dhar et al. (“Dhar”), United States Patent Application Publication 2017/0364956 published on December 21, 2017.

As to Claim 2, Mongeau teach the elements of Claim 1.
Mongeau further teaches: wherein the characteristic is at least one of a duration of the loop (Mongeau: pars. 0005-06, a duration of loop of a maximum length (i.e. a characteristic) of media content items may be specified), a quantity of the plurality of slots, a start and finish time and a duration of each slot; and 
wherein the method further includes selecting the characteristic of the loop (Mongeau: par. 0007, the user may define the limit for a particular area for a collective duration).  
Mongeau may not explicitly teach the use of an input device for selecting the characteristic of the loop.
Dhar teaches in general concepts related to displaying targeted content on a digital signage board based on profile information received from devices in proximity of the board (Dhar: Abstract). Specifically, Dhar teaches that user input devices may be used to give input to the systems including the parameters of the displaying (Dhar: par. 0060, input devices such as keyboards, mice, etc.). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Mongeau device by implementing the input devices as taught and disclosed by Dhar to define the user-defined limits and parameters. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the ease of use of user input devices for communicating those selections.

As to Claim 14, Mongeau teach the elements of Claim 1.
Mongeau may not explicitly teach: wherein the second data is provided by a social media database based on a category of interest selected with an input device.  
Dhar teaches in general concepts related to displaying targeted content on a digital signage board based on profile information received from devices in proximity of the board (Dhar: Abstract). Specifically, Dhar teaches that user input devices may be used to give input to the systems including the parameters of the displaying (Dhar: par. 0060, input devices such as keyboards, mice, etc.). User profile information from social media media information and other user inputs may be utilized (Dhar: par. 0038).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Mongeau device by implementing the input devices as taught and disclosed by Dhar to define limits and other parameters. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the ease of use of user input devices for communicating those selections.

B.
Claims 3-5 are rejected under 35 USC. § 103 as being unpatentable over Mongeau et al. (“Mongeau”), United States Patent Application Publication 2010/0122172, published on May 13, 2010 in view of Scofield, United States Patent 10,068,251 published on September 4, 2018.

As to Claim 3, Mongeau teach the elements of Claim 1.
Mongeau further teaches: wherein the display is positioned at a location (Mongeau: par. 0002, the digital display has a location).
Mongeau may not explicitly teach: wherein the second data is based on receiving, at the processor, third data from a mobile device positioned within a range of the location.  
Scofield teaches in general concepts related to from devices in proximity of the board (Scofield: Abstract). Specifically, Scofield teaches that user’s previous locations may be used to determine what targeted advertisements may be delivered to the user (Scofield: col. 26, lines 37-43, the user’s current or previously locations may be used.). A user’s mobile device may be used as to ascertain location of the user previously (Scofield: col. 3, lines 40-43, information is collected about wireless commerce transactions; col. 4, lines 4-7, the location of commerce of where a transaction is completed, such as a store name, or the physical location such as geographical coordinates may be determined).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Mongeau device by implementing the use of determining the characteristic of the user’s previous location as taught and disclosed by Scofield to define the characteristic of the user. Such a person would have been motivated to do so with a reasonable expectation of success to allow for generating useful predictions of the user behavior for advertising, consuming needs (Scofield: col. 2, lines 61-64).

As to Claim 4, Mongeau and Scofield teach the elements of Claim 3.
Scofield further teaches: wherein the location is a location of a first business and wherein the third data indicates a second business where the mobile device was previously positioned (Scofield: col. 3, lines 40-43, information is collected about wireless commerce transactions; col. 4, lines 4-7, the location of commerce of where a transaction is completed, such as a store name, or the physical location such as geographical coordinates may be determined); 
and wherein the second data is based on a characteristic of the second business (Scofield: col. 4, lines 4-7 the store name is a characteristic of the second business).  

As to Claim 5, Mongeau and Scofield teach the elements of Claim 4.
Scofield further teaches: wherein the characteristic of the second business is at least one of an industry of the second business and a geographic location of the second business (Scofield: col. 4, lines 4-7 the geographic location).  
C.
Claim 6 is rejected under 35 USC. § 103 as being unpatentable over Mongeau et al. (“Mongeau”), United States Patent Application Publication 2010/0122172, published on May 13, 2010 in view of Scofield, United States Patent 10,068,251 published on September 4, 2018 and in further view of Casselle et al. (“Casselle”), United States Patent Application Publication 2016/0292710 published on October 6, 2016.

As to Claim 6, Mongeau and Scofield teach the elements of Claim 4.
Mongeau and Scofield may not explicitly teach: wherein the outputting of the content of the slide for each slot is based determining, by the processor, whether the second business is a competing business with the first business.  
Scofield does teach that competing items may be displayed in the generated targeted advertisement based on the prediction analysis (Scofield: col. 19, lines 3- 16). Casselle teaches in general consumer-operated kiosks that interact with users basedo n their proximity to the kiosks and determination of consumer interest (Casselle: Abstract). Specifically, Casselle teaches that location information of a mobile device (Casselle pars. 0072-73, GPS data or other data is ascertained to determine the location of the mobile device). Then locations of interest, including a competitor retailer may be determined (Casselle: pars. 0074).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Mongeau-Scofield device by implementing the use of determining the characteristic of the user’s previous location whether it is a competitor as taught by Casselle. Such a person would have been motivated to do so with a reasonable expectation of success to allow the user to compare the products or services being advertised readily.
D.
Claim 7 is rejected under 35 USC. § 103 as being unpatentable over Mongeau et al. (“Mongeau”), United States Patent Application Publication 2010/0122172, published on May 13, 2010 in view of Scofield, United States Patent 10,068,251 published on September 4, 2018 and in further view of Tong et al. (“Tong”), United States Patent Application Publication 2016/0212578 published on July 21, 2016.

As to Claim 7, Mongeau and Scofield teach the elements of Claim 4.
Mongeau and Scofield may not explicitly teach: wherein the third data is based on one of: scanning, with the mobile device, content of a slide in a slot in the loop displayed on a second display at the second business; and 
connecting, with the mobile device, to a network provided by a processor at the second business.  
Tong teaches in general concepts related to a device that obtains information related to multi-user content (Tong: Abstract). Specifically, on a display visible to users, a connection ID may be displayed to direct users to connect to in order to entice consumption of deals (Tong: Fig. 1A).

    PNG
    media_image1.png
    412
    444
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Mongeau-Scofield device by implementing the use of displaying the connection information as taught by Tong. Such a person would have been motivated to do so with a reasonable expectation of success to allow the user to allow connection in situations when certain networks may not be available (Tong: par. 0002).

E.
Claims 8-12 are rejected under 35 USC. § 103 as being unpatentable over Mongeau et al. (“Mongeau”), United States Patent Application Publication 2010/0122172, published on May 13, 2010 in view of Casselle et al. (“Casselle”), United States Patent Application Publication 2016/0292710 published on October 6, 2016.

As to Claim 8, Mongeau teach the elements of Claim 1.
Mongeau further teaches: wherein the display is positioned at a location of a first business (Mongeau: par. 0002, the digital display has a location).
Mongeau may not explicitly teach: wherein the second data is based on a characteristic of the first business.  
Casselle teaches in general consumer-operated kiosks that interact with users basedo n their proximity to the kiosks and determination of consumer interest (Casselle: Abstract). Specifically, Casselle teaches that location information of a mobile device (Casselle pars. 0072-73, GPS data or other data is ascertained to determine the location of the mobile device). The characteristic of the location is considered, such as within a distance of a business, or location of interest (Casselle: par. 0018).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Mongeau device by implementing the use of determining the characteristic of the user’s location whether as taught by Casselle. Such a person would have been motivated to do so with a reasonable expectation of success to allow the user to induce the user to purchase the products or services being advertised readily (Casselle: par. 0018).

As to Claim 9, Mongeau and Casselle teach the elements of Claim 8.
Casselle further teaches: wherein the second data indicates content for a media slide comprising an image associated with products or services offered by the first business (Casselle: par. 0088, an image of a QR code to indicate a promotion).  

As to Claim 10, Mongeau and Casselle teach the elements of Claim 8.
Casselle further teaches: wherein the second data is a review of the first business posted on a social media database (Casselle: par. 0040, review [820] may be displayed).
  
As to Claim 11, Mongeau and Casselle teach the elements of Claim 8.
Casselle further teaches: wherein the second data is data indicating prices of products or services offered by the first business (Casselle: par. 0040, coupon amount, other information [814] may be displayed).
  
As to Claim 12, Mongeau and Casselle teach the elements of Claim 8.
Mongeau further teaches: wherein the second data is weather data of a geographic region corresponding to the location of the first business (Mongeau: par. 0012, the local weather report may be displayed).  
F.
Claim 13 is rejected under 35 USC. § 103 as being unpatentable over Mongeau et al. (“Mongeau”), United States Patent Application Publication 2010/0122172, published on May 13, 2010 in view of Casselle et al. (“Casselle”), United States Patent Application Publication 2016/0292710 published on October 6, 2016 and in further view of Gilbert et al. (“Gilbert”), United States Patent Application Publication 2020/0349543 published on November 5, 2020.

As to Claim 13, Mongeau and Casselle teach the elements of Claim 8.
Mongeau and Casselle may not explicitly teach: wherein the second data is data of a community event scheduled within a geographic region corresponding to the location of the first business.  
Gilbert teaches in general concepts of public kioks and relaying information to a mobile device (Gilbert: Abstract). Specifically, Gilbert teaches that community event information may be displayed on the kiosk as well (Gilbert: par. 0002).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Mongeau-Casselle device by displaying community information as taught by Gilbert. Such a person would have been motivated to do so with a reasonable expectation of success to allow the user to appreciate additional relevant information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Landress et al., United States Patent Application Publication 2003/0191816 (Oct. 9, 2003) (describing creating and delivering customized information).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916. The examiner can normally be reached M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES T TSAI/            Primary Examiner, Art Unit 2174